MEMORANDUM**
Jacqueline Jouharian, a citizen and native of Lebanon, petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of her appeal of the immigration judge’s denial of her application for asylum. We have jurisdiction pursuant to 8 U.S.C. § 1105a(a).1 We review for substantial evidence the BIA’s determination that a petitioner has not established eligibility for asylum, Acewicz v. INS, 984 F.2d 1056, 1061 (9th Cir.1993), and will uphold the determination unless the evidence compels a contrary conclusion, INS v. Elias-Zacarias, 502 U.S. 478, 481 n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We deny the petition for review.
*786Jouharian has not demonstrated that the record compels the conclusion that she has a well-founded fear of persecution based on race, religion, nationality, membership in a particular social group or political opinion. See Mendez-Efrain v. INS, 813 F.2d 279, 282 (9th Cir.1987) (holding general violence or danger does not support a claim for persecution).
Jouharian’s remaining contentions lack merit.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Pursuant to the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 ("IIRIRA"), the transitional rules apply, see Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), and we therefore have jurisdiction under 8 U.S.C. § 1105a(a), as amended by IIRIRA § 309(c), see Avetova-Elisseva v. INS, 213 F.3d 1192, 1195 n. 4 (9th Cir.2000).